UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X
UNITED STATES OF AMERICA



               -against-                                              DECLARATION
                                                                      19-MJ-911
MICHAEL STARKWEATHER,

                       Defendant
                                              X


       I, Michael Starkweather, hereby declare under penalty of perjury, pursuant to 28 U.S.C. §

1746, that:

    1. I appeared in the Eastern District of New York on October 21, 2019, in the above

captioned matter, and waived the preliminary hearing in my case.

   2. On November 20, 2019, the court, with my consent, excluded pre-indictment time

through December 20, 2019. On December 19, 2019, the court, with my consent, again excluded

time through January 31, 2010.

   3. I now join with the government, through my attorney Samuel Jacobson of the Federal

Defenders ofNew York, to request one final exclusion of pre-indictment time through February

28, 2020.

   4. The government recently provided me with a proposed disposition agreement in this case,

and I understand from my attomey that the additional time is necessary to finalize the agreement

and to file the necessary papers in my case. Given this agreement in principle between the

parties, I believe it is in my interest to further extend the indictment deadline to February 28.

   5. I make this request voluntarily and of my own free will.

   6. My attomey has advised me of my right to a speedy indictment, and I consent to the entry

ofthis jointly requested order of excludable delay.
   7. I have also authorized my attorney to waive my appearance on Monday, February 3, in

connection with this final application for an order of excludable delay. I live in Ohio and the cost

and time necessary to travel to the Eastern District of New York is prohibitive. I understand that

I will likely need to appear in the Eastern District of New York for court in the next few weeks,

pursuant to the terms of the proposed disposition agreement.



DATED:         February 2, 2020
               Brooklyn, NY
                                                        ichafel Sta
